Title: From Thomas Jefferson to Henry Remsen, 18 June 1795
From: Jefferson, Thomas
To: Remsen, Henry



Dear Sir
Monticello June 18. 95.

I have to acknolege the receipt of your favor of April 30th. By that I observed you expected Mr. Burral to be shortly in New York and to give you further information on the subject of the machine for cutting nails. Without waiting for the further information, (as I am much pressed for nails) I am disposed to accept his offer of making a machine for 40. Dollars. The difference of a few dollars is of little account in adopting a thing which is to be of long continuance. So that unless you shall have received information which in your own judgment renders some other more eligible, I will pray you to get one of Mr. Burral’s very complete, and to forward it to Colo. Gamble in Richmond, with 500. ℔ of the proper iron for cutting 4 pennies, and a few (say 100.) 4 pennies, 6 pennies and 8 pennies, of the cut nails, by way of sample. Draw for the amount of the whole on Mr. John Barnes merchant South 3d. street Philadelphia who is enabled and instructed to honour your draughts at sight. Finding the nail making profitable and convenient, I am getting more and more into it. I have a dozen hands employed now, and shall increase them. I will by no means trouble you with giving me a price current of any extent. But whenever you are kind enough to favor me with a line, the price of bar iron, nail rod, and wheat will be acceptable. I have been anxious to hear that the French should have established a general peace with their continental enemies: but the hope, at least of a general one, lessens. I am with very cordial esteem Dear Sir Your sincere friend & servt

Th: Jefferson


P.S. The inclosed containing some bills of exchange I will thank you to send them by some safe conveyance.

 